Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 9/20/2019. 
Claims 1, 3, 4, 6-22 are allowed. 
Claims 2, 5 are cancelled.  

Allowable Subject Matter
Claims 1, 3, 4, 6-22 are allowed. 
				
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 9/20/2019, 4/3/2020 and 11/29/2021 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS statement has been considered by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Attorney Jewik Patrick on 7/7/2022. 

AMENDMENTS TO THE CLAIMS

The listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims:

1.	(Currently Amended) A method for forming a neural network model to predict a target feature for improved security comprising:
determining, by an analysis computer, a rolling window associated with interaction data for interactions that occur over time;
retrieving, by the analysis computer, interaction data for interactions occurring in the rolling window;
generating, by the analysis computer, pseudo interaction data based upon historical interaction data; and
forming, by the analysis computer, [[a]] the neural network model using the interaction data for interactions occurring within the rolling window and the pseudo interaction data,
wherein the rolling window includes a range of times during which the interaction data occurs, and wherein the method further comprises:
embedding, by the analysis computer, the interaction data for the interactions occurring within the rolling window and the pseudo interaction data to form interaction data matrices, and therein the neural network model is formed using the interaction data matrices, and 
wherein forming the neural network model further comprises:
separating, by the analysis computer, a portion of the interaction data matrices to form a test sample;
storing, by the analysis computer, the test sample into a database;
training, by the analysis computer, a neural network with the interaction data matrices not included in the test sample;
based on the training, determining, by the analysis computer, a plurality of neural network weights in part defining the neural network model;
evaluating, by the analysis computer, the neural network model using the test sample; and
based on the evaluating, storing, by the analysis computer, the neural network model in a model database.
2.	(Canceled) 
3.	(Currently Amended) The method of claim 1, wherein generating the pseudo interaction data further comprises:
determining, by the analysis computer, one or more data trends in the historical interaction data comprising interactions that occur within and outside of the rolling window; and
generating, by the analysis computer, a plurality of pseudo interactions based on the one or more data trends to form the pseudo interaction data.
4.	(Original) The method of claim 3, wherein determining the one or more data trends further comprises:
clustering, by the analysis computer, at least the historical interaction data into one or more community groups, wherein each community group of the one or more community groups includes data representing interactions with similar characteristics.
5.	(Canceled) 
6.	(Currently Amended) The method of claim 1, wherein the neural network is a convolutional neural network or a recurrent neural network.
7.	(Currently Amended) The method of claim 1 further comprising:
determining one or more error matrices,
used to transform the 
8.	(Original) The method of claim 7, wherein determining the one or more error matrices further comprises:
training, by the analysis computer, a model using a first portion of the interaction data for the interactions occurring within the rolling window;
evaluating, by the analysis computer, the model using a second portion of the interaction data for the interactions occurring within the rolling window;
determining, by the analysis computer, an error matrix and a total error based on the evaluation;
determining, by the analysis computer, whether or not the total error exceeds a predetermined error threshold; and
if the total error exceeds the predetermined error threshold, storing, by the analysis computer, the error matrix in a database.
9.	(Currently Amended) The method of claim 1, wherein the target feature relates to fraud 

10.	(Original) The method of claim 9 further comprising:
receiving, by the analysis computer, a request message comprising request data; and
determining, by the analysis computer, a response message to the request message, the response message comprising response data output by the neural network model based on the request data.
11.	(Currently Amended) An analysis computer for forming a neural network model to predict a target feature for improved security, the analysis computer comprising:
a processor;
a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for implementing operations comprising:
determining a rolling window associated with interaction data for interactions that occur over time;
retrieving interaction data for interactions occurring in the rolling window;
generating pseudo interaction data based upon historical interaction data; and
forming [[a]] the neural network model using the interaction data for interactions occurring within the rolling window and the pseudo interaction data,
wherein the rolling window includes a range of times during which the interaction data occurs, and wherein the operations further comprise:
embedding the interaction data for the interactions occurring within the rolling window and the pseudo interaction data to form interaction data matrices, and therein the neural network model is formed using the interaction data matrices, and 
wherein forming the neural network model further comprises:
separating a portion of the interaction data matrices to form a test sample;
storing the test sample into a database;
training a neural network with the interaction data matrices not included in the test sample;
based on the training, determining a plurality of neural network weights in part defining the neural network model;
evaluating the neural network model using the test sample; and
based on the evaluating, storing the neural network model in a model database.
12.	(Original) The analysis computer of claim 11 further comprising:
an pseudo interaction data generation module coupled to the processor;
an embedding module coupled to the processor; and
a machine learning module coupled to the processor.
13.	(Original) The analysis computer of claim 11, wherein generating the pseudo interaction data further comprises:
determining one or more data trends in the historical interaction data comprising interactions that occur within and outside of the rolling window; and
generating a plurality of pseudo interactions based on the one or more data trends to form the pseudo interaction data.
14.	(Original) The analysis computer of claim 11, wherein the interaction data for interactions that occur over time comprise timestamps and entity identifiers, and wherein the pseudo interaction data for pseudo interactions comprise timestamps and entity identifiers.
15.	(Original) The analysis computer of claim 11, wherein the interactions are login attempts and comprise timestamps, IP addresses, and browser types, wherein a login attempt occurs when an entity attempts to login to a secure webpage.
16.	(Original) The analysis computer of claim 15, wherein generating the pseudo interaction data based upon historical interaction data further comprises:
determining a community group of similar login attempts of historical interaction data, wherein the community group includes IP addresses typically associated with fraudulent login attempts; and
generating the pseudo interaction data comprising at least IP addresses included in the community group.
17.	(Currently Amended) The analysis computer of claim 11, wherein the operations comprise 
determining a prediction, using the neural network model, of whether or not one or more entities associated with one or more IP addresses will attempt a fraudulent login attempt.
18.	(Currently Amended) The analysis computer of claim 11, wherein the operations comprise 
receiving, from a requesting client, a request message comprising request data, wherein the request data includes new interaction data;
determining, by the analysis computer, a response message to the request message, the response message comprising response data output by the neural network model based on the new interaction data; and
providing the response message to the requesting client.
19.	(Currently Amended) The analysis computer of claim 11, wherein the operations comprise 
determining one or more error matrices,
used to transform the 
20.	(Original) The analysis computer of claim 19, wherein determining the one or more error matrices further comprises:
training a model using a first portion of the interaction data for the interactions occurring within the rolling window;
evaluating the model using a second portion of the interaction data for the interactions occurring within the rolling window;
determining an error matrix and a total error based on the evaluation;
determining whether or not the total error exceeds a predetermined error threshold; and
if the total error exceeds the predetermined error threshold, storing the error matrix in a database.

21.	(New) The method of claim 1, wherein the interactions are payment transactions, and the interaction data comprises payment transaction data. 

22.	(New) The analysis computer of claim 11, wherein the interactions are payment transactions, and the interaction data comprises payment transaction data. 


Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vasseur et al US Patent 10,484,406 teaches analyzing raw traffic flow information with multiple devices using a machine-learning model to detect anomaly in portion of traffic flow.   
Greenspan et al US Patent 10,346,762 teaches collaborative session between two analytics graphical user interfaces and analyze set of values for metrics with first and second graph with current and previous interactions. 
Velez-Rojas et al US Patent 10,409,367 teaches configuring a dashboard of GUI with identifiers of metrics, properties of metrics, and accessing effectiveness matrix scores corresponding to features to be displayed on dashboard. 
Kan et al US Patent 9,930,180 teaches behavioral pairing with plurality of agents with probabilistic model and agent pairings of connection in contact center system. 
Aghdaie et al US Patent 9,919,217 teaches granular difficulty adjustment with historical user activity data for retention behavior prediction model. 
Toksos et al US Publication 2019/0286461 teaches automatically generating tutorials for application provided within client / server network with performance metrics for the record. 
Gukal et al US Publication 2017/0214708 teaches data science techniques to manage deployment of deception mechanism to detect threats to the network. 
           		REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 7/7/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 1 and 11 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – where in analyzing in rolling window interaction data over time with historical interaction data and pseudo interaction data, creating interaction data matrices with neural network model and create a test sample of training data in database with neural network weights defining neural network with additional steps as described in amended claims 7/7/2022.
Claims ‘ .. determining, by an analysis computer, a rolling window associated with interaction data for interactions that occur over time;
retrieving, by the analysis computer, interaction data for interactions occurring in the rolling window;
generating, by the analysis computer, pseudo interaction data based upon historical interaction data; and
forming, by the analysis computer, the neural network model using the interaction data for interactions occurring within the rolling window and the pseudo interaction data,
wherein the rolling window includes a range of times during which the interaction data occurs, and wherein the method further comprises:
embedding, by the analysis computer, the interaction data for the interactions occurring within the rolling window and the pseudo interaction data to form interaction data matrices, and therein the neural network model is formed using the interaction data matrices, and 
wherein forming the neural network model further comprises:
separating, by the analysis computer, a portion of the interaction data matrices to form a test sample;
storing, by the analysis computer, the test sample into a database;
training, by the analysis computer, a neural network with the interaction data matrices not included in the test sample;
based on the training, determining, by the analysis computer, a plurality of neural network weights in part defining the neural network model;
evaluating, by the analysis computer, the neural network model using the test sample; and
based on the evaluating, storing, by the analysis computer, the neural network model in a model database.’ with additional detailed steps in claim(s) as described in independent claim(s) on 7/7/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431